Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/24/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as discussed in the Notice of Allowance mailed on 05/27/2022, and therefore, as follows: 
Note that for the dependency changes below, in the non-final action mailed 1/18/2022, claims 3-11 were renumbered as 2-10 respectively.
Claims 2 and 11, line 1 stated “The device according to the claim...”, but have been amended to state —The device according to claim—.
Claim 4, line 1 stated “The device according the claim 2”, but has been amended to state —The device according to claim 3—, so as to fix the grammar and modify the claim dependency.
Claim 6, line 1 stated “The device according to the claim 4”, but has been amended to state —The device according to claim 5—, so as to fix the grammar and the claim dependency.
Claim 7, line 1 stated “The device according to the claim 5”, but has been amended to state —The device according to claim 6—, so as to fix the grammar and the claim dependency.
Claim 8, line 1 stated “The device according to claim 4”, but has been amended to state —The device according to claim 5—, so as to fix the claim dependency.
Claim 9, line 1 stated “The device according to the claim 7”, but has been amended to state —The device according to claim 8—, so as to fix the grammar and the claim dependency.
Claim 13, line 1 stated “The device according the claim 11”, but has been amended to state —The device according to claim 12—, so as to fix the grammar and the claim dependency.
Claim 14, line 1 stated “a bearing”, but has been amended to state -the bearing—.
Claim 15, line 1 stated “The device according to the claim 13”, but has been amended to state —The device according to claim 14—, so as to fix the grammar and the claim dependency.
Claim 15, line 2 stated “a stiffening insert”, but has been amended to state —the stiffening insert—.
Claim 16, line 1 stated “The device according to the claim 14”, but has been amended to state -The device according to claim 15—, so as to fix the grammar and the claim dependency.
Claim 17, line 1 stated “The device according to claim 13”, but has been amended to state —The device according to claim 14—, so as to fix the claim dependency.
Claim 17, line 2 stated “a stiffening insert”, but has been amended to state —the stiffening insert—.
Claim 18, line 1 stated “The device according to the claim 16”, but has been amended to state —The device according to claim 17—, so as to fix the grammar and the claim dependency.

Allowable Subject Matter
Claims 1-18 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        
/JAMES A ENGLISH/Primary Examiner, Art Unit 3614